



Exhibit 10.2
TRIANGLE CAPITAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED
RECITALS:
A. Triangle Capital Corporation (the “Company”) established this Triangle
Capital Corporation Executive Deferred Compensation Plan (the “Plan”) effective
as of December 31, 2011. The Plan shall be administered by the Committee (as
herein defined).
B. The Plan is designed primarily for purposes of providing benefits for a
select group of management and highly compensated employees of the Company and
its Subsidiaries that adopt the Plan. It is intended to qualify as a “top hat”
plan under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended.


ARTICLE I
GENERAL


Section 1.1Purpose of the Plan. The purpose of this Plan is to reward certain
management and highly compensated employees of the Company and its Subsidiaries
who have contributed to the Company’s success and are expected to continue to
contribute to such success in the future. The Plan generally provides such
employees with additional deferred compensation, and may provide them with the
opportunity to defer a portion of their compensation, all on the terms and
conditions set forth herein.


Section 1.2Effective Date. The effective date of the amended and restated Plan
is November 2, 2016.


Section 1.3Gender and Number. For purposes of interpreting the provisions of
this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.



ARTICLE II
DEFINITIONS


Section 2.1 Account. Account means, with respect to each Participant, such
Participant’s Deferral Account and Employer Contributions Account. For the
avoidance of doubt, each Account is a bookkeeping account. No actual account is
established and no actual amounts are set aside with respect to an Account.


Section 2.2 Base Salary. Base Salary means, with respect to each Plan Year, the
base salary of each Participant for such year, including for this purpose salary
reduction contributions pursuant to this Plan and any Employer-sponsored plan
governed by Code Section 125, but excluding Bonuses, if any.


Section 2.3 Beneficiary. Beneficiary means the person or persons designated by a
Participant as his or her beneficiary hereunder in accordance with the
provisions of Article IV.


Section 2.4 Board. Board means the Board of Directors of the Company.




1

--------------------------------------------------------------------------------





Section 2.5 Bonus. Bonus means any cash bonus earned by a Participant, whether
pursuant to a bonus plan or otherwise.


Section 2.6 Change in Control. Change in Control means the happening of any of
the following:


(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
50% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or


(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or


(c) during any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds (2/3) of the directors
of the Company then still in office who were directors of the Company at the
beginning of any such period.


Section 2.7 Code. Code means the Internal Revenue Code of 1986, as the same may
from time to time be amended.


Section 2.8 Committee. Committee means the Compensation Committee of the Board
or, if none, the Board or another committee designated by the Board to discharge
the duties of the Committee hereunder.


Section 2.9 Deferral Account. Deferral Account means the Account maintained by
each Employer for each Participant in accordance with Article III hereof.


Section 2.10 Deferrals. Deferrals has the meaning ascribed to it in
Section 3.1(a) hereof.


Section 2.11 Deferred Compensation Benefit. Deferred Compensation Benefit means,
with respect to each Participant as of any date, such Participant’s vested
benefit as determined pursuant to Article III hereof.


Section 2.12 Disability. Disability means (i) a Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less that twelve (12) months or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not


2

--------------------------------------------------------------------------------





less than twelve (12) months, the Participant is receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering the Company’s employees.
 
Section 2.13 Earnings. Earnings means the earnings credited to each
Participant’s Account in accordance with Section 3.1(c) hereof.


Section 2.14 Employer. Employer means the Company and any Subsidiary of the
Company which, with the written consent of the Company, adopts the Plan.


Section 2.15 Employer Contributions. Employer Contributions has the meaning
ascribed to it in Section 3.1(b) hereof.


Section 2.16 Employer Contributions Account. Employer Contributions Account
means the account established and maintained pursuant to Section 3.1(b) hereof.


Section 2.17 Participant. Participant means a management or highly compensated
employee of an Employer designated by the Committee as eligible to participate
in the Plan. The Committee also may from time to time, in its sole discretion
with or without cause, revoke a Participant’s eligibility to participate in the
Plan upon ninety (90) days’ written notice. Any such revocation shall not,
however, reduce any Deferred Compensation Benefits to which the Participant may
be entitled at the time of such revocation. In addition, any such revocation
shall not be effective until the first day of the Plan Year following the Plan
Year in which such revocation occurs.


Section 2.18 Payment Date(s). Payment Date(s) means, with respect to each
Participant, the commencement date(s) of the payment of such Participant’s
Deferred Compensation Benefits as elected in accordance with Section 3.2(a), as
the same may be modified pursuant to Section 3.3(c)(iii).


Section 2.19 Retirement. Retirement means a Participant’s Separation from
Service for any reason on or after the date such Participant attains (a) age
sixty-five (65), or (b) age fifty-five (55) and ten (10) Years of Service with
the Company and its Subsidiaries.


Section 2.20 Section 409A. Section 409A means Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable guidance there under.


Section 2.21 Separation from Service. Separation from Service shall mean a
Participant’s “separation from service” as such term is defined under
Section 1.409A-1(h) of the U.S. Treasury Regulations.


Section 2.22 Specified Employee. Specified Employee has the meaning ascribed to
it in Section 1.409A-1(i)(1) of the U.S. Treasury Regulations.


Section 2.23 Subsidiary. Subsidiary means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations (other than the last corporation in the unbroken chain) owns
stock possessing more than 50% of the total combined voting power of all classes
of stock in one of the other corporations in the chain.


Section 2.24 Unforeseeable Emergency. Unforeseeable Emergency means an event
which results (or will result) in severe financial hardship to the Participant
as a consequence of an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s


3

--------------------------------------------------------------------------------





dependent (as determined under Section 152 of the Code, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseen circumstances
beyond the control of the Participant. Examples of what is not considered to be
an Unforeseeable Emergency include the need to send a Participant’s child to
college and the desire to purchase a house.


Section 2.25 Year(s) of Service. Year of Service means, with respect to each
Participant, any Plan Year throughout which the Participant is employed by an
Employer on a full-time basis, as determined by the Committee in its discretion.
In determining Years of Service hereunder, the Committee may (but need not) give
service credit to any Participant who takes an authorized leave of absence from
his employment.



ARTICLE III
DEFERRED COMPENSATION BENEFITS


Section 3.1Deferred Compensation Benefits.


(a) Deferrals. In the event the Committee so allows, from time to time, each
Participant may file a written election with the Committee directing his
Employer to reduce his Salary and/or Bonuses and to credit the amount of any
such reduction (the “Deferrals”) to the Deferral Account established and
maintained for such Participant pursuant to Section 3.6. Written elections
hereunder shall be made in accordance with rules established by the Committee,
subject to the limitations set forth in Section 3.3, and shall include the
information described in Section 3.2. Deferrals shall be credited to each
Participant’s Deferral Account as of such time or times determined by the
Committee; provided, however, that Deferrals of Base Salary shall be credited to
each Participant’s Deferral Account not less often than monthly, and Deferrals
of Bonuses shall be credited to each Participant’s Deferral Account not later
than thirty (30) days after the date on which such Bonuses otherwise would have
been paid.


(b) Employer Contributions. There shall be credited to the Employer
Contributions Account established and maintained for each Participant pursuant
to Section 3.6 an amount as determined by the Committee from time to time, which
amount may, but need not, be related to any of such Participant’s Deferrals (the
“Employer Contributions”). Employer Contributions shall be credited to each
Participant’s Employer Contributions Account as of such time or times determined
by the Committee, but Employer Contributions that are related to Deferrals shall
be credited not later than the date on which the related Deferrals are credited
to the Participant’s Deferral Account.


(c) Earnings. From time to time, there shall be credited to the Deferral Account
and the Employer Contributions Account established and maintained for each
Participant pursuant to Section 3.6 Earnings with respect to Deferrals, Employer
Contributions and Earnings previously credited to such Accounts in accordance
herewith. The rate of Earnings shall be determined from time to time by the
Committee and may be commensurate with the rate of return (positive or negative)
on securities (including Company stock) selected by the Committee; provided,
however, that after the occurrence of a Change in Control, the rate of Earnings
shall not be less than 6% per annum. Until such time as the Committee determines
otherwise, the rate of Earnings for any Plan Year shall equal the rate of return
earned on a hypothetical investment in a fund having an identical rate of return
as the S&P 500 Total Return Index. Earnings shall be credited to each
Participant’s Deferral Account and Employer Contributions Account as of such
time or times determined by the Committee.


(d) Vesting.


4

--------------------------------------------------------------------------------







(i) Each Participant shall at all times be 100% vested in Deferrals and Earnings
credited to his Deferral Account.


(ii) As to Employer Contributions and any Earnings on such contributions, each
Participant shall become vested based upon the Participant’s Years of Service
following the Plan Year to which the Employer Contribution relates. Such vesting
shall be determined in accordance with the following table:
Years of Service after Plan Year to which Employer Contributions Relate
Percentage Vested 
in such Employer 
Contributions and
Earnings thereon
 
 
1
25
%
 
 
2
50
%
 
 
3
75
%
 
 
4
100
%



(iii) Notwithstanding anything herein to the contrary, each Participant shall
become 100% vested in amounts credited to his Employer Contributions Account
upon termination of such Participant’s employment with the Employer by reason of
death or Retirement or upon the occurrence of a Change in Control or
Participant’s Disability; provided, however, that the Participant shall not
become vested upon the occurrence of a Change in Control to the extent such
vesting would cause any portion of his Deferred Compensation Benefits to
constitute an “excess parachute payment” under Code Section 280G. The Committee
in its discretion shall determine whether and to what extent any Deferred
Compensation Benefits constitute “excess parachute payments” hereunder.


Section 3.2Payment of Deferred Compensation Benefits.


(a) Payment Dates Generally. Each deferral election, if any, described in
Section 3.1(a) shall also contain the Participant’s election regarding the
Payment Date for the portion of his Deferred Compensation Benefits to which such
election relates. The Payment Date may be any date or time specified by the
Participant and permitted by the Committee, subject to the following
limitations:


(i) Except as otherwise set forth in Section 3.4, a Participant shall not be
entitled to receive payment of any portion of his Deferred Compensation Benefits
earlier than the first to occur of (A) sixty (60) days after the Participant’s
Separation from Service; (B) the date of the Participant’s Disability; or
(C) the date of the Participant’s death.


(ii) Payment of a Participant’s Deferred Compensation Benefits must commence on
or before the later of (A) sixty (60) days after the Participant’s Separation
from Service, or (B) the fifteenth (15th) day of the month next following the
month in which such Participant attains age sixty-five (65).


(iii) Payment of a Participant’s Deferred Compensation Benefits may begin on as
many as, but not more than, three (3) different Payment Dates.




5

--------------------------------------------------------------------------------





(iv) The form of payment of any Deferred Compensation Benefits (as determined
under subparagraph (b) below) that begin on a particular Payment Date must be
the same.
In the absence of the Participant properly electing a Payment Date with respect
to any portion of his Deferred Compensation Benefits, the applicable Payment
Date shall be sixty (60) days after the Participant’s Separation from Service.
(b) Form of Payment. Each deferral election described in Section 3.1(a) shall
also contain the Participant’s election regarding the form of payment of the
portion of his Account to which such election applies. In each election form,
the Participant may elect to receive payment of the portion of his Deferred
Compensation Benefits to which such election relates in one (but not more than
one) of the following forms:
(i) a lump sum payment; or
(ii) to the extent permitted by the Committee in its discretion, in equal
monthly installments over a period not exceeding sixty (60) months.
In the absence of the Participant properly electing a form of payment with
respect to any portion of his Deferred Compensation Benefits, the applicable
form of payment shall be a lump sum payment.
Deferred Compensation Benefits shall be paid in cash, unless the Participant or
Beneficiary consents to payment in the form of other property.  


Section 3.3Deferral Elections; Modifications.


(a) Deferral Elections Generally. Each written election described in
Section 3.1(a) shall be made at such time and in such manner as determined by
the Committee, but in no event later than December 31 of the year prior to the
beginning of the Plan Year for which it is to be effective; provided, however,
that in the year in which a Participant first becomes eligible to participate in
the Plan, such election may be made within thirty (30) days after the
Participant becomes eligible to participate, but such election shall be
effective only with respect to compensation for services performed after the
date the election is made. Except as otherwise provided in subparagraph (c) or
on an election form, any elections as to Payment Dates or form of benefit made
pursuant to Section 3.2 shall be irrevocable as to any Deferred Compensation
Benefits that accrue while such elections are in effect.


(b) Certain Limitations on Deferrals. For any Plan Year, a Participant may not
defer any amount in excess of 50% of the Base Salary and 100% of the Bonuses
earned by the Participant during the Plan Year. Except as otherwise provided in
subparagraph (a), a Participant may defer hereunder only Base Salary and Bonuses
that are earned on or after the date the election is filed with the Committee.


(c) Termination or Modification of Elections. Notwithstanding the last sentence
of subparagraph (a):


(i) no revocation of a written election described in Section 3.1(a) shall take
effect until the first day of the Plan Year following the Plan Year in which the
Committee receives such revocation;


(ii) a written election described in Section 3.1(a) shall automatically
terminate on the earliest to occur of (A) the termination of a Participant’s
employment by his Employer for any reason or (B) the termination of the Plan;
and


6

--------------------------------------------------------------------------------







(iii) if permitted by the Committee in its sole discretion, a Participant may
change any Payment Date (but not the form of benefit) previously designated by
the Participant pursuant to Section 3.2, provided, however, that: (A) the
Participant must make an election designating the new Payment Date at least
twelve (12) months prior to the Payment Date previously designated; (B) such
election shall not take effect until at least twelve (12) months after the date
on which it is made; (C) the new Payment Date must be at least five (5) years
later in time than the Payment Date previously designated; (D) all payments that
otherwise would have begun on the Payment Date previously designated must, after
such change, begin on the new Payment Date; and (E) the new Payment Date
designated by the Participant must otherwise comply with the requirements of
Section 3.2.


Section 3.4Special Rules Related to Distributions.


(a) Unforeseeable Emergency Distributions. The Committee may at any time, upon
written request of the Participant, cause to be paid to such Participant an
amount equal to all or any part of such Participant’s Deferred Compensation
Benefits if the Committee determines, in its absolute discretion based on such
reasonable evidence that it shall require, that such a payment or payments is
necessary for the purpose of alleviating the consequences of an Unforeseeable
Emergency occurring with respect to the Participant. This decision will be
determined based upon the relevant facts and circumstances of each case.
Payments of amounts because of an Unforeseeable Emergency shall be permitted
only to the extent reasonably necessary to satisfy the emergency need (including
amounts necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution) and shall not
be permitted to the extent such need may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent liquidation would not itself cause severe financial
hardship), or by the cessation of deferrals under the Plan.


(b) Small Accounts. If a Participant’s Account is $18,000 (this amount shall be
adjusted annually for cost-of-living increases consistent with Section 402(g)(4)
of the Code) or less at the time of the Participant’s Separation from Service,
such Participant’s Deferred Compensation Benefits shall automatically be paid to
him in a single lump sum payment as soon as practicable following his Separation
from Service.


Section 3.5Withholding. Each Employer shall withhold from a Participant’s Base
Salary or Bonus such amounts as are necessary to satisfy its withholding
obligations thereunder as to any Deferrals by the Participant. In addition, each
Employer shall deduct from any distributions hereunder any taxes or other
amounts required by law to be withheld therefrom.


Section 3.6Participants’ Accounts. Each Employer shall establish and maintain a
Deferral Account and an Employer Contributions Account for each Participant and
such sub-accounts as the Committee deems necessary or appropriate. Each Deferral
Account so established shall be credited as appropriate for Deferrals and
Earnings with respect to such Deferrals and debited for any distributions from
such Account. Each Employer Contributions Account so established shall be
credited as appropriate for Employer Contributions and Earnings with respect to
such Employer Contributions and debited for any distributions from such Account.


Section 3.7Delay of Payment for Specified Employees. Notwithstanding anything to
the contrary in this Plan, if the Committee determines that upon a Participant’s
Separation from Service from the Company (or at such other time that the
Committee determines to be relevant) the Participant is a


7

--------------------------------------------------------------------------------





Specified Employee of the Company and that any payments to be provided to the
Participant pursuant to this Plan upon the Participant’s Separation from Service
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Plan, then such payments shall be delayed until the date that is six months
after the date of the Participant’s Separation from Service from the Company, or
such shorter period that, as determined by the Committee, is sufficient to avoid
the imposition of Section 409A Taxes (the “Payment Delay Period”). Any payments
delayed pursuant to this Section 3.7 shall be made in a lump sum on the first
day of the seventh month following the Participant’s Separation from Service, or
such earlier date that, as determined by the Committee, is sufficient to avoid
the imposition of any Section 409A Taxes.



ARTICLE IV
BENEFICIARIES


Section 4.1Beneficiary Designations. A designation of a Beneficiary hereunder
may be made only by an instrument (in form acceptable to the Committee) signed
by the Participant and filed with the Committee prior to the Participant’s
death. In the absence of such a designation and at any other time when there is
no existing Beneficiary designated hereunder, the Beneficiary of a Participant
shall be his estate. A person designated by a Participant as his Beneficiary who
dies or which ceases to exist shall not be entitled to any part of any payment
thereafter to be made to the Participant’s Beneficiary unless the Participant’s
designation specifically provides to the contrary. If two or more persons
designated as a Participant’s Beneficiary are in existence with respect to a
single Deferred Compensation Benefit, the amount of any payment to the
Beneficiary under this Plan shall be divided equally among such persons, unless
the Participant’s designation specifically provided to the contrary.


Section 4.2Change in Beneficiary. A Participant may, at any time and from time
to time, change a Beneficiary designation hereunder without the consent of any
existing Beneficiary or any other person. Any change in Beneficiary shall be
made by giving written notice thereof to the Committee and any change shall be
effective only if received by the Committee prior to the death of the
Participant.


Section 4.3Distributions to Beneficiaries. The Beneficiary or Beneficiaries of a
Participant shall be entitled to receive the unpaid Deferred Compensation
Benefits to which the Participant was entitled at his death payable in a lump
sum as soon as practicable following the date of the Participant’s death.



ARTICLE V
MISCELLANEOUS


Section 5.1Liability of Employer. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between an Employer and any
Participant, Beneficiary or any other person.


Section 5.2Ownership of Assets; Relationship with Company. Notwithstanding
anything herein to the contrary, Participants shall have no right, title or
interest whatsoever in or to the Accounts or the Deferred Compensation Benefits.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.




8

--------------------------------------------------------------------------------





Section 5.3No Guarantee of Employment. Nothing in this Plan shall be construed
as guaranteeing future employment to any Participant. Without limiting the
generality of the preceding sentence, except as otherwise set forth in a written
agreement, a Participant continues to be an employee of an Employer solely at
the will of such Employer subject to discharge at any time, with or without
cause.


Section 5.4Payment to Guardian. If a benefit payable hereunder is payable to a
minor, to a person declared incompetent or to a person incapable of handling the
disposition of his property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require such proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Employers from all liability with respect to such benefit.


Section 5.5Assignment. No right or interest under this Plan of any Participant
or Beneficiary shall be assignable or transferable in any manner or be subject
to alienation, anticipation, sale, pledge, encumbrance or other legal process or
in any manner be liable for or subject to the debts or liabilities of the
Participant or Beneficiary.


Section 5.6Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.


Section 5.7Expenses; Liability for Benefits. Each Employer shall be liable for
the payment of the Deferred Compensation Benefits which are payable hereunder to
its employees and for its pro rata portion of the expenses of administering the
Plan, as determined by the Committee.


Section 5.8Top Hat Plan. The Plan is designed primarily for purposes of
providing benefits for a select group of management and highly compensated
employees of the Company and its Subsidiaries that adopt the Plan. It is
intended to qualify as a “top hat” plan under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.



ARTICLE VI
ADMINISTRATION OF PLAN


Section 6.1Administration.


(a) General. The Plan shall be administered by the Committee. The Committee
shall have sole and absolute discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to determine the rights and status under the Plan
of Participants or other persons, to resolve questions or disputes arising under
the Plan and to make any determinations with respect to the benefits payable
under the Plan and the persons entitled thereto as may be necessary for the
purposes of the Plan. The Committee’s determination of the rights of any
employee or former employee hereunder shall be final and binding on all persons,
subject only to the appeal provisions outlined in Section 6.3 hereof.


(b) Compliance with Section 409A. The Plan is intended to comply with or be
exempt from (as applicable) the provisions of Section 409A, and the Committee
shall interpret the Plan in a manner


9

--------------------------------------------------------------------------------





consistent therewith. Notwithstanding anything to the contrary, in the event the
Committee determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A, to the extent permitted by 409A, the Company may
(i) adopt such amendments to this Plan and policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to preserve the intended tax treatment of the Plan
and/or (ii) take such other actions as the Company determines are necessary or
appropriate to comply with the requirements of Section 409A. For purposes of
Section 409A, a Participant’s right to receive installment payments pursuant to
the Plan shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment shall be considered at all times a
separate and distinct payment.


None of the Company, its affiliates or their respective managers, directors,
officers, employees or advisors (A) makes any representations with respect to
the application of Section 409A to the Plan, and (B) shall be held liable for
any taxes, interest, penalties or other monetary amounts owned by an Participant
or other taxpayer as a result of the Plan.
(c) Delegation of Duties. The Committee may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of Deferred Compensation Benefits,
to a named administrator or administrators.


Section 6.2Regulations. The Committee may promulgate any rules and regulations
it deems necessary in order to carry out the purposes of the Plan or to
interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Committee shall, subject
only to the appeal provisions outlined in Section 6.3 hereof, be final and
binding on all persons.


Section 6.3Appeal Provisions. The Committee shall determine the rights of any
employee or former employee to any Deferred Compensation Benefits hereunder. Any
employee or former employee who believes that he has not received the Deferred
Compensation Benefits to which he is entitled under the Plan may file a claim in
writing with the Committee. The Committee shall, no later than 90 days after the
receipt of a claim (unless special circumstances require an extension of up to
90 additional days, provided that written notice of the extension of time is
given to the claimant within the first 90 day period), either allow or deny the
claim in writing. If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.
A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:
(a) the specific reasons for the denial;


(b) specific reference to pertinent Plan provisions on which the denial is
based;


(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d) an explanation of the claim review procedure.
A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be


10

--------------------------------------------------------------------------------





deemed to have acquiesced in the original decision of the Committee on his
claim. If such an appeal is so filed within such 60-day period, the Company (or
its delegate) shall conduct a full and fair review of such claim. During such
review, the claimant shall be given the opportunity to review documents that are
pertinent to his claim and to submit issues and comments in writing.  


The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons. If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.


Section 6.4Revocability of Committee/Company Action. Any action taken by the
Committee with respect to the rights or benefits under the Plan of any employee
or former employee shall be revocable by the Committee as to payments not yet
made to such person, and acceptance of any Deferred Compensation Benefits under
the Plan constitutes acceptance of and agreement to the Committee’s or the
Company’s making any appropriate adjustments in future payments to such person
(or to recover from such person) any excess payment or underpayment previously
made to him.


Section 6.5Amendment. The Committee may at any time (without the consent of any
Subsidiary which adopts the Plan) amend any or all of the provisions of this
Plan, except that no such amendment may (a) reduce the balance of any
Participant’s Account as of the date of such amendment, (b) change the time or
form of distribution from a Participant’s Account or (c) change the provisions
of the Plan applicable to a Participant’s Account upon a Change in Control,
without the prior written consent of such Participant. Any amendment shall be in
the form of a written instrument executed by an officer of the Company pursuant
to a resolution adopted by the Committee. Subject to the foregoing provisions of
this Section 6.5, such amendment shall become effective as of the date specified
in such instrument or, if no such date is specified, on the date of its
execution.


Section 6.6Termination. The Committee, in its discretion (without the consent of
any Subsidiary which adopts the Plan), may terminate this Plan and pay amounts
due hereunder to the full extent permitted by and in accordance with
Section 409A of the Code (including, but not limited to,
Section 1.409A-3(j)(4)(ix) of the U.S. Treasury Regulations), except that no
such termination may (a) reduce the balance of any Participant’s Account as of
the date of such termination or (b) materially change the provisions of the Plan
applicable to a Participant’s Account upon a Change in Control, without the
prior written consent of such Participant. Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company pursuant to a resolution adopted by the Committee. Subject to the
foregoing provisions of this Section 6.6, such termination shall become
effective as of the date specified in such instrument or, if no such date is
specified, on the date of its execution. Written notice of any termination shall
be given to the Participants as soon as practicable after the instrument is
executed.


[Signature Page to Follow]
 




11

--------------------------------------------------------------------------------







Executed this 2nd day of November, 2016.
 
TRIANGLE CAPITAL CORPORATION
 
By: /s/ E. Ashton Poole
 
Its: President & CEO

 






12